DARYL A. NORBLOM, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentNorblom v. CommissionerDocket No. 7773-94.United States Tax CourtT.C. Memo 1995-478; 1995 Tax Ct. Memo LEXIS 472; 70 T.C.M. (CCH) 923; October 4, 1995, Filed *472  Decision will be entered under Rule 155.  Daryl A. Norblom, pro se. Virginia L. Hamilton, for respondent.  DINAN, Special Trial Judge DINANMEMORANDUM OPINION DINAN, Special Trial Judge: This case was heard pursuant to the provisions of section 7443A(b)(3) and Rules 180, 181, and 182. 1Respondent determined a deficiency in petitioner's 1992 Federal income tax in the amount of $ 5,890 and additions to tax under sections 6651(a)(1) and 6654 in the amount of $ 1,257 and $ 241, respectively. After a concessions by the parties, 2 the issues for decision are: (1) Whether the "wages" received by petitioner are taxable; (2) whether petitioner is liable for the addition to tax for failure to file a return pursuant to section 6651(a) in the amount of $ 1,257; and (3) whether petitioner is liable for the addition to tax *473  for underpayment of estimated tax pursuant to section 6654 in the amount of $ 241. No facts have been stipulated. Petitioner resided in Golden, Colorado, on the date the petition was filed in this case. In 1992 petitioner worked for Aspen Office Furniture and Denver Post from which he received wages in the amounts of $ 22,652 and $ 8,269, respectively. The wages from Aspen Office Furniture were reported on a Form W-2, Wage and Tax Statement, and $ 863 of Federal income tax was withheld. The wages received from Denver Post were self-employment income, reported on Form-1099, Miscellaneous Income. in addition, petitioner received a taxable State income tax refund from the Colorado Department of Revenue in the amount of $ 129. Petitioner failed to file a 1992 Federal income tax return. Petitioner testified that he worked for *474  Aspen Office Furniture and Denver Post where he earned "wages" not income during the taxable year. Petitioner's contention that he had no tax liability is based on various tax protester arguments. Petitioner is a classic tax protester raising traditional protester arguments. Such arguments are repeatedly rejected, , and need not be addressed by this Court.  ; ; . The second issue is whether petitioner is liable for the addition to tax pursuant to section 6651(a)(1). Petitioner bears the burden of proving that respondent's determination is incorrect. Rule 142(a); . Section 6651(a)(1) imposes an addition to tax for failure to timely file a return, unless the taxpayer establishes: (1) The failure did not result from "willful neglect"; and (2) the failure was "due to reasonable cause". "Willful neglect" *475  has been interpreted to mean a conscious, intentional failure, or reckless indifference.  . "Reasonable cause" requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time.  ; sec. 301.6651- 1(c)(1), Proced. and Admin. Regs. The addition to tax equals 5 percent of the tax required to be shown on the return for the first month, with an additional 5 percent for each additional month or fraction of a month during which the failure to file continues, not to exceed a maximum of 25 percent. Sec. 6651(a)(1). Petitioner testified that he did not file a Federal income tax return for 1992 "because [he] had no tax liability for that year." Based on the record we find petitioner intentionally failed to file his 1992 Federal income tax return and is liable for the addition to tax pursuant to sections 6651(a)(1). Finally, we address the issue of the addition to tax for failure to pay estimated income tax under section 6654(a) for the tax year 1992. *476  This Court stated in : "This section has no provision relating to reasonable cause and lack of willful neglect. It is mandatory and extenuating circumstances are irrelevant." Petitioner has failed to show that he did not underpay his estimated tax. Accordingly respondent's determination is sustained. To reflect the foregoing, Decision will be entered under Rule 155.  Footnotes1. Unless otherwise indicated, all section references are to the Internal Revenue Code in effect for the taxable year in issue. All Rule references are to the Tax Court Rules of Practice and Procedure.↩2. Respondent conceded that the notice of deficiency did not reflect petitioner's withholding of $ 863. Petitioner conceded that he must include in his gross income a refund of State income tax.↩